Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 14/830,307        filed on 12/17/2020.
2. 	Claim(s) 14-15 are currently pending and have been fully examined.

3.	Claim(s) 1-13 and 16 have been cancelled by the Applicant.

4.	Claim(s) 17-23 have been withdrawn by the Applicant.

5.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

7.	Date of Last Office action was 9/18/2020.


Response to Applicant’s Comments/Remarks

8.	Applicant’s response, filed on 12/17/2020, has fully been considered, but is not persuasive.
Applicant’s Argument #1:
Applicant contends that the 35 USC 112(a) rejection of claim 14 toward Applicant’s claim of,  “…from a device associated…and is known by the server computing device…” was improper citing the claim is not broader than the Specification.

Examiner’s Response to Argument #1:
Applicant’s argument that the 35 USC 112(a) rejection toward, “…from a device associated…and is known by the server computing device…” was improper citing the claim is not broader than the Specification has fully been considered and is not persuasive.  Applicant’s Specification recites:

A first time user determination operation 506 determines whether the user credentials identify a first time user of the secured payment system of the present disclosure. This can occur, for example, by comparing the unique user credentials received from the mobile device to a database of user credentials managed at the 20 payment management server 104. If the user is a first time user, an encryption key transmission operation 508 transmits an encryption key to the mobile device and application from which the data was received, for encrypting user-entered PPI. If the user is not a first time user, a known device operation 510 determines whether the device is a known device, for example by comparing the unique device code received 25 from the mobile device to a database of codes managed at the payment management server 104. Optionally, the known device operation 510 also compares the device- application pair code to other codes, to determine whether the device may be known, but the application is different from the application known at the payment management server 104.

Here, Applicant’s Specification teaches the “comparing” of information to a database of 

codes and the comparing of codes data to other codes, to determine a device “MAY BE 

KNOWN.”  Applicant’s Specification does not make a clear distinction of when a device 

is “known” or when a device is “may be known.”  Applicant’s Specification is silent the 

two separate steps/flowcharts that describe, in detail, the analysis to determine when 

Applicant’s device is “known” or when a device “may be known.”  Therefore, the 

Examiner respectfully disagrees with the Applicant and maintains his rejection.    



Applicant’s Argument #2:
Applicant contends that the 35 USC 112(a) rejection of claim 14 toward Applicant’s claim of, “…is known by the server computing device…” was improper citing MPEP 2163(I).

Examiner’s Response to Argument #2:
Applicant’s argument that the 35 USC 112(a) rejection toward, “…is known by the server computing device…” was improper citing MPEP 2163(i).  Applicant’s Specification recites:

A first time user determination operation 506 determines whether the user credentials identify a first time user of the secured payment system of the present disclosure. This can occur, for example, by comparing the unique user credentials received from the mobile device to a database of user credentials managed at the 20 payment management server 104. If the user is a first time user, an encryption key transmission operation 508 transmits an encryption key to the mobile device and application from which the data was received, for encrypting user-entered PPI. If the user is not a first time user, a known device operation 510 determines whether the device is a known device, for example by comparing the unique device code received 25 from the mobile device to a database of codes managed at the payment management server 104. Optionally, the known device operation 510 also compares the device- application pair code to other codes, to determine whether the device may be known, but the application is different from the application known at the payment management server 104.

Here, Applicant’s Specification teaches the “comparing” of information to a database of 

codes and the comparing of codes data to other codes, to determine a device “MAY BE 

KNOWN.”  Applicant’s Specification does not make a clear distinction of when a device 

is “known” or when a device is “may be known.”  Applicant’s Specification is silent the 

two separate steps/flowcharts that teaches Applicant’s claimed invention of when a 

device is “known” or when a device “may be known.”  Therefore, the Examiner 

respectfully disagrees with the Applicant and maintains his rejection.    


Applicant’s Argument #3:

Applicant contends that the 35 USC 112(a) rejection toward claim 1 which for reciting,  

“transmitting,…for decrypting the encrypted personal payment information to a form-

useable to initiate a payment transaction;” is improper because the Examiner fails to 




Examiner’s Response to Argument #3:

Applicant’s argument that the 35 USC 112(a) rejection toward claim 1 which for reciting,  

“transmitting,…for decrypting the encrypted personal payment information to a form-

useable to initiate a payment transaction;” is improper because the Examiner fails to 

place the Applicant on notice of the nature of the rejection has fully been considered, 

but is not persuasive.  Applicant’s Specification recites:

In a second aspect, a method of enabling a single action payment for an item at a server communicatively connected to a mobile device is disclosed. The method includes receiving at the server a set of user credentials and a device identifier associated with the mobile device from an application on the mobile device, and 20 transmitting data from a server at least partially defining encrypted personal payment information. The method further includes cooperating with the mobile device to decrypt the encrypted personal payment information, wherein the decrypted personal payment information is useable to initiate a payment transaction.

Therefore, Applicant’s Specification does not teach Applicant’s claimed invention of 

“transmitting,…for decrypting the encrypted personal payment information to a form-

useable to initiate a payment transaction;” therefore, it is unclear HOW Applicant’s 

claimed invention works.  Applicant’s Specification is silent the steps/flowcharts that 

teaches Applicant’s claimed invention.  Therefore, the Examiner respectfully disagrees 

with the Applicant and maintains his rejection.


Applicant’s Argument #4:

Applicant contends that the 35 USC 112(b) rejection of claim 15 was improper citing 



Applicant’s Argument #4:
 
Applicant contends that the 35 USC 112(b) rejection of claim 15 was improper citing 

that an alternate is not required has fully been considered, but is not persuasive.  

However, Applicant’s amendments obviates the Examiner’s prior rejection. Therefore, 

the Examiner withdraws the rejection.


Examiner Comments/Remarks
9.	The Examiner would like to point out Applicant’s use of “intended use” language within Applicant’s claim(s).
As to claim 14, Applicant recites, “transmitting…for decrypting…to initiate a payment transaction.”  In light of Applicant’s choice to pursue method claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms (e.g. see claim 14, which recites, "transmitting…for decrypting...to initiate a payment transaction…") have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a method claim must result in a structural difference between the claimed method and the prior art in order to patentably distinguish the claimed method from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this 1 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987); A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art- if the prior art has the capability to so perform.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claim(s) 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 14, Applicant recites, “transmitting, by the server computing device to the mobile device, a decryption key for decrypting the encrypted personal payment information to a form-useable to initiate a payment transaction.”  However, Applicant’s Specification recites:



cause the server to transmit data at least partially defining the encrypted personal payment information. At least prior to receiving a user request to make a payment via the application, the mobile device lacks a decryption key capable of decrypting the encrypted personal payment information. 
[0030] The payment management server 104 can take any of a number of forms, and typically includes one or more computing devices, such as that illustrated in connection with FIG. 7, below. Generally, the payment management server 104 maintains a listing of known users and known devices, and manages encryption and decryption keys used to access PPI. The payment management server 104 determines whether known users should be allowed access to decrypted PPI through use and release of decryption keys. For example, an application 103 on the mobile device 102 containing encrypted PPI may request to initiate payment, and, if the payment management server 104 determines that the user of that application is an authorized user, the payment management server 104 could either decrypt received encrypted PPI, or could transmit a decryption key to the mobile device 102 for use in decrypting the encrypted PPI. 
Here, the Examiner highlights sections of Applicant’s Specification that teaches what a server “transmits.”  Therefore, Applicant’s Specification is silent Applicant’s claimed invention of, “transmitting, by the server computing device to the mobile device, a decryption key for decrypting the encrypted personal payment information to a form-useable to initiate a payment transaction.”  Therefore, it is unclear HOW Applicant’s claimed invention works.2
Therefore, each of Applicant’s claimed element(s) are silent on a device/component/element performing the respective function(s). However, Applicant’s Spec. discloses a plurality of device(s)/component(s)/element(s) such as depicted in Figure 1.  Each of these device(s)/component(s)/element(s) are not capable of performing all of the operations; therefore, Applicant’s claimed limitations are broader LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. See also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).3
As to claim 14, Applicant recites, “transmitting, by the server computing device to the mobile device, a decryption key for decrypting the encrypted personal payment information to a form-useable to initiate a payment transaction.”  In reference to “for decrypting the encrypted personal payment information to a form-useable to initiate a payment transaction;” Applicant’s Specification recites:
In a second aspect, a method of enabling a single action payment for an item at a server communicatively connected to a mobile device is disclosed. The method includes receiving at the server a set of user credentials and a device identifier associated with the mobile device from an application on the mobile device, and 20 transmitting data from a server at least partially defining encrypted personal payment information. The method further includes cooperating with the mobile device to decrypt the encrypted personal payment information, wherein the decrypted personal payment information is useable to initiate a payment transaction.

for decrypting the encrypted personal payment information to a form-useable to initiate a payment transaction;” to de distinguishable from what is taught from Applicant’s Specification which recites, “wherein the decrypted personal payment information is useable to initiate a payment transaction” for Applicant’s claimed language incorporates the use of “a form” language which is not taught from Applicant’s Specification.  Additionally, it is unclear HOW Applicant’s claimed invention works for Applicant’s Specification is silent HOW Applicant’s claimed invention of “for decrypting the encrypted personal payment information to a form-useable to initiate a payment transaction.”  Applicant’s Specification is silent the steps/flowcharts that performs Applicant’s claimed invention of, “for decrypting the encrypted personal payment information to a form-useable to initiate a payment transaction.”  Therefore, it is unclear HOW Applicant’s claimed invention works.4
	As to claim 14, Applicant recites:
when the mobile device is not known by the server computing device, retrieving by the server computing device via a network, encrypted personal payment information from a device associated with the user, wherein the device is remote from the server computing device and is known by the server computing device;
However, in reference to “known” Applicant’s Specification recites:

A first time user determination operation 506 determines whether the user credentials identify a first time user of the secured payment system of the present disclosure. This can occur, for example, by comparing the unique user credentials received from the mobile device to a database of user credentials managed at the 20 payment management server 104. If the user is a first time user, an a known device operation 510 determines whether the device is a known device, for example by comparing the unique device code received 25 from the mobile device to a database of codes managed at the payment management server 104. Optionally, the known device operation 510 also compares the device- application pair code to other codes, to determine whether the device may be known, but the application is different from the application known at the payment management server 104.

Here, Applicant’s Specification recites, “…to determine whether the device may be known;” therefore, it is unclear HOW Applicant’s claimed invention works for Applicant’s Specification is silent, “…is known by the server computing device;”
Here, the Examiner interprets Applicant’s “may be known” to be separate and distinguishable from Applicant’s claim language which recites, “known.”  Therefore, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “known” works.  Therefore, claim 14 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “known” is to be performed.5   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the 6  
	As to claim 14, Applicant recites, “…encrypted personal payment information from a device associated with the user, wherein the device is remote from the server computing device and is known by the server computing device;” however, in reference to “known” Applicant’s Specification recites:

A first time user determination operation 506 determines whether the user credentials identify a first time user of the secured payment system of the present disclosure. This can occur, for example, by comparing the unique user credentials received from the mobile device to a database of user credentials managed at the 20 payment management server 104. If the user is a first time user, an encryption key transmission operation 508 transmits an encryption key to the mobile device and application from which the data was received, for encrypting user-entered PPI. If the user is not a first time user, a known device operation 510 determines whether the device is a known device, for example by comparing the unique device code received 25 from the mobile device to a database of codes managed at the payment management server 104. Optionally, the known device operation 510 also compares the device- application pair code to other codes, to determine whether the device may be known, but the application is different from the application known at the payment management server 104.

Here, Applicant’s Specification recites, “…to determine whether the device may be known;” therefore, it is unclear HOW Applicant’s claimed invention works for Applicant’s Specification is silent, “…is known by the server computing device;”
Here, the Examiner interprets Applicant’s “may be known” to be separate and distinguishable from Applicant’s claim language which recites, “known.”  Therefore, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, HOW Applicant’s intended function of “known” is to be performed.7   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “known.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “known” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”8  
	Dependent claim 15 is also rejected for being dependent upon rejected claim 14.
Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to     




    PNG
    media_image1.png
    827
    685
    media_image1.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).

             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MOTNH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR §1.136(a) will be calculated from the mail date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.


/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        3/6/2021








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        2 In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
        "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other
        computer-implemented functions require disclosure of an algorithm." Id.
        
        3 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        4 In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
        "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other
        computer-implemented functions require disclosure of an algorithm." Id.
        
        
        5 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        6 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        7 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        8 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004);